Name: Commission Regulation (EEC) No 3690/91 of 17 December 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 91 Official Journal of the European Communities No L 350/5 COMMISSION REGULATION (EEC) No 3690/91 of 17 December 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 20 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 321 , 21 . 11 . 1990, p. 6 . No L 350/6 Official Journal of the European Communities 19 . 12. 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59| New potatoes 56,54 2391 448,47 116,16 393,69 12706 43,41 86438 130,84 39,51 1.20 0702 00 101 0702 00 90 ] Tomatoes 80,99 3403 642,47 165,27 564,61 18939 61,98 124742 186,22 57,26 1.30 0703 10 19 Onions (other than seed) 16,61 698 131,80 33,90 115,83 3885 12,71 25591 38,20 11,74 1.40 0703 20 00 Garlic 225,47 9475 1 788,44 460,07 1 571,69 52721 172,53 347241 518,38 159,40 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex 0704 10 101 ex 0704 10 90 J Cauliflowers 67,92 2854 538,74 138,59 473,44 15881 51,97 104601 156,15 48,01 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 87,61 3681 694,92 178,76 610,70 20485 67,04 134925 201,42 61,93 1.100 ex 0704 90 90 Chinese cabbage 29,69 1248 235,56 60,59 207,01 6944 22,72 45737 68,28 20,99 1.110 0705 11 101 0705 1 1 90j Cabbage lettuce (head lettuce) 98,96 4159 785,02 201,94 689,88 23141 75,73 152419 227,54 69,96 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 32,74 1384 259,75 67,27 228,02 7359 25,14 50064 75,78 22,88 1.140 ex 0706 90 90 Radishes 77,80 3269 617,16 158,76 542,36 18193 59,53 119826 178,88 55,00 1.150 0707 00 111 0707 00 19j Cucumbers 79,08 3323 627,32 161,37 551,29 18492 60,51 121 799 181,83 55,91 1.160 0708 10 101 0708 10 90J Peas (Pisum sativum) 256,43 10776 2034,03 523,25 1 787,51 59961 196,22 394924 589,57 181,28 1.170 I Beans : l || || I l 1.170.1 0708 20 101 0708 20 90j Beans (Vigna spp., Phaseolus spp.) 1 12,97 4747 896,11 230,52 787,50 26416 86,44 173987 259,74 79,86 1.170.2 0708 20 101 0708 20 90j Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 134,66 5659 1068,18 274,79 938,72 31489 103,05 , 207397 309,61 95,20 1.180 ex 0708 90 00 Broad beans 40,17 1701 317,44 82,67 280,28 9055 30,90 61351 93,13 27,99 1.190 0709 10 00 Globe artichokes 125,73 5283 997,30 256,55 876,43 29399 96,21 193633 289,07 88,88 1.200 II Asparagus : IlIIIl||IIIIIIIlIIll 1.200.1 ex 0709 20 00  green 447,37 18800 3548,59 912,87 3118,51 104608 342,33 688988 1 028,57 316,27 1.200.2 ex 0709 20 00  other 532,18 22360 4220,06 1 085,85 3707,39 123459 407,29 817679 1 223,75 377,80 1.210 0709 30 00 Aubergines (egg-plants) 85,63 3598 679,25 174,73 596,93 20023 65,52 131882 196,88 60,54 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­lens var. dulce) 66,30 2786 525,96 135,30 462,21 15504 50,74 102119 152,45 46,87 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 90,72 3812 719,63 185,12 632,41 21214 69,42 139723 208,58 64,13 1.250 0709 90 50 Fennel 151,15 6399 1 194,24 311,01 1 054,46 34069 116,26 230809 350,38 105,31 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 121,42 5102 963,16 247,77 846,43 28393 92,91 187006 279,17 85,84 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 37,09 1558 294,22 75,68 258,56 8673 28,38 57125 85,28 26,22 2.30 ex 0804 30 00 Pineapples, fresh 44,88 1886 356,03 91,58 312,88 10495 34,34 69127 103,19 31,73 2.40 ex 0804 40 10 1 ex 0804 40 901 Avocados, fresh 86,29 3626 684,50 176,08 601,54 20178 66,03 132902 198,40 61,00 19 . 12. 91 Official Journal of the European Communities No L 350/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 155,62 6540 1 234,45 317,56 1 084,83 36390 119,08 239678 357,81 110,02 2.60 Sweet oranges, fresh : 2.60.1 0805 10 1 1 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 34,48 1454 272,35 70,60 240,64 7874 26,40 52809 79,56 24,23 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,31 1610 303,88 78,17 267,05 8958 29,31 59002 88,08 27,08 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 21,89 920 173,67 44,67 152,62 5119 16,75 33719 50,33 15,47 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 72,47 3045 574,84 147,87 505,17 16945 55,45 111610 166,62 51,23 2.70.2 ex 0805 20 30  Monreales and Satsumas 46,21 1942 366,55 94,29 322,12 10805 35,36 71 169 106,24 32,67 2.70.3 ex 0805 20 50  Mandarins and wilkings 65,95 2782 520,88 135,03 460,23 15059 50,50 101001 152,17 46,36 2.70.4 ex 0805 20 701 ex 0805 20 90 )  Tangerines and others 143,49 6028 1 137,84 292,77 999,61 33288 109,81 220 469 329,95 101,86 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 41,85 1758 331,99 85,40 291,76 9786 32,02 64459 96,23 29,59 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 98,45 4137 780,96 200,90 686,31 23022 75,34 151630 226,36 69,60 2.90 Grapefruit, fresh : li\\\ 2.90.1 ex 0805 40 00  white 35,98 1512 285,42 73,42 250,83 8413 27,53 55417 82,73 25,43 2.90.2 ex 0805 40 00  pink 52,54 2208 416,75 107,20 366,24 12285 40,20 80915 120,79 37,14 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 100,14 4208 794,35 204,34 698,08 23416 76,63 154230 230,24 70,79 2.110 0807 10 10 Water-melons 25,62 1076 203,27 52,29 178,63 5992 19,61 39467 58,92 18,11 2.120 Melons (other than water-me ­ lons) : I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 37,12 1560 294,46 75,75 258,78 8680 28,40 57173 85,35 26,24 2.120.2 ex 0807 10 90  other 100,22 4211 794,97 204,50 698,62 23434 76,69 154350 230,42 70,85 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 71,21 2992 564,89 14531 496,42 16652 54,49 109678 163,73 50,34 2.140 Pears l \ 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 223,19 9379 1 770,42 455,44 1 555,85 52190 170,79 343742 513,16 157,79 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 80,50 3383 638,58 164,27 561,18 18 824 61,60 123985 185,09 56,91 2.150 0809 10 00 Apricots 298,36 12538 2366,61 608,80 2079,78 69765 228,31 459497 685^7 210,93 2.160 0809 20 10 ) 0809 20 90] Cherries 90,53 3825 718,45 185,77 632,16 20401 69,52 138679 209,44 63,20 2.170 ex 0809 30 00 Peaches 176,30 7409 1 398,49 359,76 1 229,00 41226 134,91 271 529 405,36 124,64 No L 350/8 Official Journal of the European Communities 19. 12. 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 222,90 9367 1768,09 454,84 1 553,80 52121 170,57 343290 512,49 157,58 2.190 0809 40 11 } 0809 40 19J Plums 151,49 6366 1201,63 309,12 1 056,00 35423 115,92 233307 348,30 107,10 2.200 0810 10 101 0810 10 90J Strawberries 421,43 17710 3342,81 859,93 2937,67 98542 322,48 649034 968,93 297,93 2.205 0810 20 10 Raspberries 1 166,8 49035 9255,20 2380,89 8133,49 272833 892,86 1 796972 2682,66 824,90 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 106,06 4457 841,33 216,43 739,36 24801 81,16 163351 243,86 74,98 2.230 ex 0810 90 80 Pomegranates 75,44 3170 598,43 153,94 525,90 17641 57,73 116191 173,46 53,33 2.240 ex 0810 90 80 , Khakis (including Sharon fruit) 90,08 3785 714,53 183,81 627,93 21063 68,93 138731 207,10 63,68 2.250 ex 0810 90 30 Lychees i 342,60 14398 2717,58 699,09 2388,22 80111 262,17 527641 787,70 242,21